DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: An embodiment wherein the detector includes a rotational speed detector configured to detect a rotational speed of the internal combustion engine, and the microprocessor is configured to perform the determining including determining that it is necessary to perform the creep torque reduction control when the rotational speed detected by the rotational speed detector is equal to or greater than a predetermined rotational speed in a state that the self-parking is instructed. [Claims 2, 8, and 14].
Species II: An embodiment wherein the detector includes a temperature detector configured to detect a temperature of the internal combustion engine, and the microprocessor is configured to perform the determining including determining that it is necessary to perform the creep torque reduction control when the temperature of the internal combustion engine detected by the temperature detector is equal to or lower 
Species III: An embodiment wherein the detector includes a temperature detector configured to detect a temperature of a hydraulic oil discharged from the oil pump, and the microprocessor is configured to perform the determining including determining that it is necessary to perform the creep torque reduction control when the temperature of the hydraulic oil detected by the temperature detector is equal to or higher than an predetermined temperature in a state that the self-parking is instructed [Claims 3, 9, and 15].
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different way of determining creep torque reduction. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 7, and 13 appears to be generic to these three species in the examiner's opinion.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Even though these three species pertain creep torque control, searching these three distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Specie is required.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669